 
                                                                      Exhibit
10.4



Delta Natural Gas Company, Inc.
Notice of Performance Shares Award




To:      Brian Ramsey


At its meeting on August 17, 2012, the Corporate Governance and Compensation
Committee (the "Committee") of Delta Natural Gas Company, Inc. (the "Company"),
authorized and directed the Company, on the Date of Award set forth below, to
issue and make an award to you of Performance Shares entitling you to receive
shares of the Company's common stock under the terms and conditions of the
Incentive Compensation Plan (the "Plan") of the Company and this Notice of
Performance Shares Award.  A copy of the Plan was filed with the Securities and
Exchange Commission on March 4, 2010 as an exhibit to Form S-8 and is available
on the Company's website (deltagas.com).  A hard copy is also available upon
request.  Contact John B. Brown, Chief Financial Officer, Treasurer and
Secretary.  Capitalized terms that are not defined have the meanings given them
in the Plan.


Date of Award:                    August 31, 2012
Award:  Subject to the Performance Period, Performance Criteria and other
restrictions set forth herein, you may receive between 2,000 to 6,000
Performance Shares which will entitle you to receive one share of the Company's
common stock ("Share") for each Performance Share.
Performance Period:  The period from July 1, 2012 - June 30, 2013.
Restriction Period(s):
     Restriction Period 1 (covers 1/3 of Performance Shares paid):  July 1, 2013
- August 31, 2013
     Restriction Period 2 (covers 1/3 of Performance Shares paid):  July 1, 2013
- August 31, 2014
     Restriction Period 3 (covers 1/3 of Performance Shares paid):  July 1, 2013
- August 31, 2015
Performance Criteria:  The performance objective of this award is based upon on
the Company's 2013 audited earnings per share as reported in the Company's
Annual Report on Form 10-K, before any cash bonuses or stock awards, for the
year ending June 30, 2013 ("2013 Audited EPS").
Minimum Performance Objective:   $  .95 per share
Targeted Performance Objective:    $1.00 per share
Maximum Performance Objective:   $1.05 per share


Minimum Performance Objective Not Met.  If the Minimum Performance Objective is
not met, i.e., if the Company does not achieve a 2013 Audited EPS of at least
$.95, the number of Performance Shares will not be determined and none will vest
and you will not be entitled to any Performance Shares hereunder.



--------------------------------------------------------------------------------







Minimum Performance Objective Met or Exceeded.  If the Minimum Performance
Objective and all other conditions, including the Conditions to Payment set out
below, are met or exceeded, then you shall receive the following number of
Performance Shares based upon the actual 2013 Audited EPS:


$.95 - $.99
2013 Audited EPS
$1.00 - $1.04
2013 Audited EPS
$1.05 and over
2013 Audited EPS
2,000 shares
4,000 shares
6,000 shares



Restrictions and Vesting:  Except as provided in Paragraph 2 under Conditions to
Payment, all Performance Shares paid hereunder shall be in the form of
Restricted Stock, which shall vest in 1/3 increments as described below under
Conditions on Restrictions.


Conditions to Payment:


1.      Payment of Shares.  Except as provided in Paragraph 2, your Performance
Shares will be paid in Shares of Restricted Stock, subject to the restrictions
and vesting set forth below, as soon as administratively feasible after the end
of the Performance Period, but no earlier than the filing date of the Company's
annual report on Form 10-K and no later than September 13 of the same year.
 Payment will be made in the form of whole shares of Restricted Stock in a lump
sum payment.  You will only receive such number of Shares as are established
under the Performance Criteria.


2.      Death, Disability or Retirement before end of Performance Period and
Payment.  For purposes of this Paragraph 2 only, the Performance Shares awarded
as provided in subsections 2(a), (b), (c) or (d) shall be in the form of shares
of the Company's common stock and will not be subject to the Conditions on
Restrictions in this Notice of Performance Shares Award.


(a)      In the event of your Disability or Retirement before the Performance
Period has ended, the number of Performance Shares to which you shall be
entitled to, if any, shall equal (i) the number of Performance Shares, if any,
you would otherwise be entitled to had you been an active Employee at the end of
the Performance Period (i.e., as adjusted or forfeited based on the actual
Performance Criteria) multiplied by (ii) the portion of the Performance Period
during which you were an active Employee multiplied by (iii) one-third, and such
Performance Shares shall be distributed as soon as administratively feasible
after the end of the Performance Period, but no later than September 13 of the
same year; or


(b)      In the event of your death while an Employee before the Performance
Period has ended, the Company will be assumed to have achieved a Targeted
Performance Objective for the Performance Period in which death occurs, and the
number of Shares your beneficiary shall be entitled to, if any, shall equal the
number of Shares you would otherwise be entitled to had you been an active
Employee at the end of the Performance Period without any further adjustment,
and such Performance Shares shall be distributed within a reasonable period
following death; or


(c)      In the event of your Disability or Retirement after the end of the
Performance Period, but before the date the Performance Shares are distributed,
the number of Performance Shares you shall be entitled to, if any, shall be (i)
based on the actual Performance Criteria for the entire Performance Period
multiplied by (ii) one-third; or



--------------------------------------------------------------------------------

(d)      In the event of your death after the end of the Performance Period, but
before the date the Performance Shares are distributed, the number of
Performance Shares you shall be entitled to, if any, shall be based on the
actual Performance Criteria for the entire Performance Period without any
further adjustment.


3.      Other Termination.


(a)      You shall have no right to receive payment in respect of Performance
Shares if you resign or are otherwise terminated from the Company before the end
of the Performance Period for reasons other than your death, Disability, or
Retirement or following a Change in Control.


(b)      You shall have no right to receive payment in respect of Performance
Shares if you resign or are otherwise terminated from the Company after the end
of the Performance Period but before any Performance Shares have vested if you
resign or are otherwise terminated from the Company for reasons other than your
death, Disability, or Retirement or following a Change in Control.


4.      Short-Term Disability; Other Authorized Leaves of Absence. If you are
absent from employment during a Performance Period and you are entitled to (a)
reemployment rights following military service under the Uniformed Services
Employment and Reemployment Rights Act (USERRA) (or any other similar applicable
federal or state law) or (b) sickness allowance and/or short-term disability
benefits under the Company's employee benefit plans, then your absence shall not
affect your award of Performance Shares, if any. In the event you are absent
from employment during a Performance Period due to an authorized leave of
absence not described in the immediately preceding sentence, the amount or
number of Performance Shares to which you shall be entitled to, if any, shall
equal (i) the amount or number of Performance Shares, if any, to which you would
otherwise be entitled had you been an active Employee during the entire
Performance Period (i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
you were an active Employee (i.e., excluding the period of the authorized leave
of absence) and such Performance Shares shall be distributed and vest following
the end of the Performance Period as set forth in Section 1 above.


5.      Adjustment of Award Due to Demotion or Promotion. The Committee, in its
discretion, may reduce the number of Performance Shares (if the Performance
Criteria are met) in the event you are demoted during a Performance Period, or
grant additional Performance Shares (if the Performance Criteria are met) in the
event you are promoted during a Performance Period.


6.      Restriction on Payment of Awards. No distributions in respect of
Performance Shares shall be made, and such distribution shall be forfeited, if
at the time a distribution would otherwise have been made:



--------------------------------------------------------------------------------

(a)      The regular quarterly dividend on any outstanding common or preferred
shares of the Company has been omitted and not subsequently paid prior to or on
September 15, 2013; or


(b)      The consolidated net income of the Company for the fiscal year ending
June 30, 2013 is less than the sum of (i) the aggregate amount to be distributed
plus (ii) dividends on all outstanding preferred and common shares of the
Company applicable to such twelve-month period (either paid, declared or accrued
at the most recently paid rate).


Conditions on Restrictions:


7.      Restricted Stock.  Except as provided in Paragraph 2 under Conditions to
Payment, Performance Shares paid hereunder shall be in the form of Restricted
Stock which will vest and the restrictions thereon will lapse in 1/3 increments
each year beginning on August 31, 2013, and annually each August 31 thereafter
until fully vested as long as the Recipient is an Employee throughout each such
Restriction Period.  If the Performance Criteria is not met, you will not
receive any Restricted Stock.


8.      Restrictions.  Except as otherwise provided in this Agreement, the
Shares of Restricted Stock granted hereunder may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the termination
of the applicable Restriction Period. Except as otherwise provided herein and
subject to the Plan, if you resign, are otherwise terminated from the Company,
prior to the end of the Restriction Period, you will forfeit all interests in
the applicable Restricted Stock. All rights with respect to the Restricted Stock
granted to you shall be exercisable during your lifetime only by you or your
guardian or legal representative.


9.      Removal of Restrictions.  Restricted Stock paid hereunder shall become
freely transferable by you after the last day of the applicable Restriction
Period.


10.      Voting Rights. During the Restriction Period, you may exercise full
voting rights with respect to the Restricted Stock subject thereto.


11.      Dividends and Other Distributions. During the Restriction Period, you
shall be entitled to receive all dividends and other distributions paid with
respect to the applicable Restricted Stock. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were distributed.


12.      Death, Disability or Retirement after Payment but before end of
Restriction Period. Except as otherwise provided in this Notice, in the event of
your death, Disability, or Retirement while an Employee, the following shall
apply:


(a) In the event of your Disability or Retirement before the Restriction Period
has ended, the restrictions on the Shares shall be removed upon expiration of
the Restriction Period, and the number of Shares you shall be entitled to, if
any, shall equal (i) the number of Shares, if any, you would otherwise be
entitled to had you been an active Employee at the end of the Restriction Period
multiplied by (ii) the portion of the Restriction Period you were an active
Employee; or



--------------------------------------------------------------------------------

(b) In the event of your death before the Restriction Period has ended, the
restrictions on the Shares shall be removed upon your date of death, and the
number of Shares the Participant shall be entitled to, if any, shall equal the
number of Shares contingently granted to you, without any further adjustment.


Change of Control:


13.      Change in Control.  Upon a Change in Control Performance Shares
previously granted shall be immediately vested and not subject to forfeiture due
to any subsequent termination from employment.  Upon a change in Control,
Restrictions on Restricted Stock shall be eliminated as of such event.  If the
Change in Control occurs before the end of the Performance Period, the amount of
the Performance Shares shall be determined assuming the Company has achieved the
Targeted Performance Objective and, the amount shall then be multiplied by the
portion of the Performance Period for which you were an active Employee
hereunder. If the Change in Control occurs after the end of the Performance
Period but before the Performance Shares are paid, the amount payable shall be
determined based on the actual performance objective achieved. In either case
payment of the Performance Shares shall be made as soon as practicable following
the Change in Control but no later than the close of the seventy five (75) day
period following the earlier of the end of the Performance Period or the Change
in Control.


Definitions:


14.      Definitions.  The following terms used in this Notice of Performance
Shares Award will have the meanings indicated:


(a)      "Change in Control" shall have the same meaning as such term or similar
term is defined by your individual agreement with the Company which relates to
your compensation and benefits upon the occurrence of a change in ownership of
the Participating Company or similar event.


In the event there is no such agreement, "Change in Control" shall mean:


(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the then outstanding shares of
Common Stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that the following acquisitions
shall not constitute an acquisition of control: any acquisition directly from
the Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), any acquisition by the Company, any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or any acquisition by any corporation
pursuant to a reorganization, merger, share exchange or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (A), (B) and (C) of subsection (iii) of this section are satisfied;
or



--------------------------------------------------------------------------------

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(iii) Consummation of a reorganization, merger, share exchange or consolidation,
in each case, unless, following such reorganization, merger, share exchange or
consolidation, (A) more than fifty percent (50%) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, share exchange or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger, share exchange or consolidation, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company, any employee benefit plan or related trust of the
Company, or such corporation resulting from such reorganization, merger, share
exchange or consolidation and any Person beneficially owning, immediately prior
to such reorganization, merger, share exchange or consolidation, directly or
indirectly, twenty percent (20%) or more of the Outstanding Company Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding  shares of common stock of the corporation resulting from such
reorganization, merger, share exchange or consolidation or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, share exchange or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, share exchange or consolidation; or


(iv) Approval by the shareholders of the Company and consummation of (A) a
complete liquidation or dissolution of the Company or (B) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other disposition
(1) more than fifty percent (50%) of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition of assets of the
Company; or



--------------------------------------------------------------------------------

(v) The closing, as defined in the documents relating to, or as evidenced by a
certificate of any state or federal governmental authority in connection with, a
transaction approval of which by the shareholders of the Company would
constitute a "Change in Control" under subsection (iii) or (iv) of this Section.


Notwithstanding (a) above, if your employment is terminated before a Change in
Control as defined in this Section and you reasonably demonstrate that such
termination (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a "Change in Control"
and who effectuates a "Change in Control" or (ii) otherwise occurred in
connection with, or in anticipation of, a "Change in Control" which actually
occurs, then for all purposes of this Notice of Performance Shares Award, the
date of a "Change in Control" with respect to you shall mean the date
immediately prior to the date of such termination of  your employment.


(b)      "Disability" shall mean (a) your  mental or physical disability that is
defined as "Disability" under the terms of the long-term disability plan
sponsored by the Company and in which you are covered, as amended from time to
time in accordance with the provisions of such plan; or (b) a determination by
the Committee, in its sole discretion, of total disability (based on medical
evidence) that precludes you from engaging in a full-time position at the
Company for wage or profit for at least twelve months and appears to be
permanent. All decisions by the Committee relating to your Disability (including
a decision that you are not disabled), shall be final and binding on all
parties.


(c)      "Retirement" shall mean the termination of your employment consistent
with the provisions for early or normal retirement under the defined benefit
pension plan sponsored by the Company.  Notwithstanding the foregoing,
"Retirement" before you are eligible for normal retirement under such plan shall
require prior approval by the Committee.



--------------------------------------------------------------------------------

15.      Conflicts.  If there is a conflict between the terms of this Notice of
Performance Shares Award and the Plan, the Plan shall control.




DELTA NATURAL GAS COMPANY, INC.




By:  /s/John B. Brown


Its:   Chief Financial Officer, Treasurer & Secretary





